 

Asset Purchase Agreement

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is effective as of the 10th day
of May, 2017, by and between Healthy Life Pets, LLC (“HLP”), a Wyoming limited
liability company, (the “Seller”), and Dr. Geoff’s by PetLife, Inc., a Maryland
corporation (the “Buyer”), a wholly-owned subsidiary of PetLife Pharmaceuticals,
Inc. (“PTLF”), a Nevada corporation.

 

R e c i t a l s

 

A. Seller owns various pet food products, including complementary products,
under the brand “Dr. Geoff’s Real Food for Pets™” (the “Business”).

 

B. Subject to the terms and conditions of this Agreement, Seller is willing to
sell to Buyer, and Buyer is willing to purchase from Seller, certain assets
relating to the Business as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the benefits to be derived
hereunder and the mutual promises contained herein, the parties hereby agree as
follows:

 

A g r e e m e n t

 

Article I

 

Purchase and Sale of Assets and Certain Related Transactions

 

1.1 Purchase and Sale. At the Closing (as defined in Section 3.1 below), Seller
will sell to Buyer, and Buyer will purchase from Seller, upon the terms and
subject to the conditions set forth in this Agreement, all of the assets
associated with and/or required to operate the Business, including, without
limitation, the following assets:

 

(a) All of Seller’s rights in and to the trade name “Dr. Geoff’s Real Food For
Pets” (the “Trade Name”); and

 

(b) All intangible assets associated with the Business, including books of
business, proprietary rights, phone numbers, trade secrets, domain names,
business records, customer relationships, contracts and goodwill (the
“Intangible Assets”).

 

(c) See Exhibit A for a complete list of the assets being acquired, including
the Trade Name, Intangible Assets and the tangible assets (hereinafter,
collectively, as the “Assets”).

 

1.2 Seller’s Debts, Liabilities and Obligations. Except as specifically set
forth on Exhibit B, the parties hereby acknowledge and agree that all debts,
claims, obligations and liabilities whatsoever of Seller shall be the sole
responsibility of Seller, and that Buyer is not assuming, and shall not be
obligated or deemed to assume, any debt, claim or liability of Seller or any
debt, claim or liability associated with the Business or the Assets for a period
of 26 months.

 

  1 

 

 

ARTICLE II

 

PURCHASE PRICE

 

2.1 Purchase Price. Buyer shall pay to Seller for the Assets the amount of One
Million Four Hundred Fifty Thousand (1,450,000) shares (the “Purchase Price”) of
PTLF’s restricted common stock, listed under the symbol OTCQB: PTLF (the “Common
Stock”), as follows:

 

(a) The initial payment of the Purchase Price shall be issued upon closing, with
the deliverance of a stock certificate within ten (10) business days of the
closing, in the amount of Four Hundred Fifty Thousand (450,000) shares the
Common Stock (the “Initial Payment”);

 

(b) The secondary payment of the Purchase Price shall be One Million (1,000,000)
shares of the Common Stock (the “Secondary Payment”). The Secondary Payment
shall be issued in four (4) stock certificates, each for Two Hundred Fifty
Thousand (250,000) shares of the Common Stock, which shall vest over a two (2)
year period (the “Vesting Stock”), with Two Hundred Fifty Thousand (250,000)
shares of the Common Stock vesting every six (6) months, on the following dates:
November 1, 2017; May 1, 2018; November 1, 2018; and May 1, 2019 (the “Vesting
Period”). The Buyer shall retain the four (4) stock certificates and send them
to the Seller on or about the vesting date as stated herein.

 

(c) The shares of common stock issued as part of this Agreement shall be subject
to a Leak Out Agreement, as entered into by the Parties, on May 1, 2017.

 

(d) The Common Stock issued to the Seller in the Initial Payment and the
Secondary Payment, as is typical in the normal course of business of the Buyer,
the Seller’s ownership in the Buyer, in regards to the Common Stock, may be
diluted.

 

2.2 Closing Costs. Each party shall bear its own closing costs, including
without limitation attorneys’ and accountants’ fees and costs, where applicable.
Without limiting the generality of the foregoing, Seller shall be solely
responsible for any brokerage fees or sales commissions incurred by Seller in
connection with the transactions contemplated by this Agreement.

 

ARTICLE III

 

CLOSING

 

3.1 Closing Date. The closing of the transactions contemplated herein shall
occur on May 1, 2017 (the “Closing”).

 

  2 

 

 

3.2 Closing Deliveries by Buyer to Seller. At the Closing, Buyer shall deliver,
or cause to be delivered to Seller, the following, each in form and substance
reasonably satisfactory to Seller:

 

(a) A certificate, executed by Buyer, dated as of the Closing, certifying that
the conditions specified in Section 7.3 have been fulfilled; and

 

(b) The Initial Payment of the Purchase Price as specified in Section 2.1(a)
shall be processed with the Buyer’s transfer agent for the timely issuance and
receipt of the Initial Payment by the Seller.

 

3.3 Closing Deliveries by Seller to Buyer. At the Closing, Seller shall deliver,
or cause to be delivered, to Buyer the following, each in form and substance
reasonably satisfactory to Buyer:

 

(a) An Assignment and Bill of Sale, a copy of which is attached hereto as
Exhibit C;

 

(b) An Assignment of Intangible Assets, a copy of which is attached hereto as
attached as Exhibit D;

 

(c) Any other documentation reasonably required to fully vest title to the
Assets in Buyer; and

 

(d) A certificate, executed by Seller, dated as of the Closing, certifying that
the conditions specified in Section 7.2 have been fulfilled.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Seller hereby represents and warrants to Buyer that the following statements are
correct and complete in all material respects as of the date hereof and as of
Closing, which representations and warranties shall survive Closing:

 

4.1 Organization. Seller is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Wyoming.

 

4.2 Authorization. Seller has all necessary power and authority to execute and
deliver this Agreement and the documents and agreements contemplated hereby, to
consummate the transactions contemplated hereby and thereby, and to perform its
obligations hereunder and thereunder. This Agreement has been duly and validly
approved by all necessary action on the part of Seller, has been duly executed
and delivered by Seller and constitutes a valid and binding obligation of
Seller, enforceable against it in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to creditor’s rights generally or by equitable principles (whether
considered in an action at law or in equity) and other customary limitations on
enforceability.

 

  3 

 

 

4.3 Title to Assets. Seller has and will convey to Buyer good and marketable
title to all the Assets, free and clear of any security interest, claim, lien or
encumbrance.

 

4.4 Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with any governmental or regulatory
authority, or any other person or entity, is required to be made or obtained by
Seller in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.

 

4.5 Legal Proceedings. There are no claims, actions, suits or proceedings or
arbitrations, either administrative or judicial, pending, or, to the knowledge
of Seller, overtly threatened against or affecting the Business, Seller, or the
Assets, or Seller’s ability to consummate the transactions contemplated herein,
at law or in equity or otherwise, before or by any court or governmental agency
or body, domestic or foreign, or before an arbitrator of any kind.

 

4.6 Taxes. Seller has, in respect of the Business, filed all tax returns that
are required to be filed and has paid all taxes that have become due pursuant to
such tax returns or pursuant to any assessment that has become payable or for
which Buyer may otherwise have any transferee liability. All monies required to
be withheld by Seller from employees of the Business for income taxes and social
security and other payroll taxes have been collected or withheld, and either
paid to the respective governmental bodies or set aside in accounts for such
purpose.

 

4.7 Trademarks. Seller does not own any registered trademarks or “DBA” name in
connection with the Business. The Seller has used various trademarks and, as
used, has incorporated the “™” to indicate that certain words have been used by
the Seller in its business and that they have not been registered. No royalty is
payable to any person as a result of, or with respect to, the use of any
trademarks, trade names or other intellectual property to the best of Seller’s
knowledge. The operation of the Business as currently conducted does not
infringe, misappropriate or conflict with any intellectual property right or
other legally protectable right of another person. Seller has not received any
notice of any claim by another person contesting the validity, enforceability,
use or ownership of any of its trademarks or trade names.

 

4.8 Disclosure. There are no material facts relating to the Business or the
Assets that have not been disclosed to Buyer, and Buyer has undertaken all
reasonable due diligence.

 

4.9 No Untrue Statement. To the knowledge of Seller, none of the representations
and warranties in this Article IV or made by Seller elsewhere in this Agreement
contains any untrue statement of material fact or omits to state a material fact
necessary, in light of the circumstances under which it was made, in order to
make any such representation not misleading in any material respect.

 

  4 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller that the following statements are
correct and complete in all material respects as of the date hereof and as of
Closing, which representations and warranties shall survive Closing:

 

5.1 Organization. Buyer is a corporation, duly organized, validly existing and
in good standing under the laws of the State of Nevada.

 

5.2 Authorization. Buyer has all necessary company power and authority to
execute and deliver this Agreement and the documents and agreements contemplated
hereby, to consummate the transactions contemplated hereby and thereby, and to
perform its obligations hereunder and thereunder. This Agreement has been duly
and validly approved by all necessary company action on the part of Buyer, has
been duly executed and delivered by Buyer and constitutes a valid and binding
obligation of Buyer, enforceable against it in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditor’s rights generally or by equitable principles
(whether considered in an action at law or in equity) and other customary
limitations on enforceability.

 

5.3 Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with any governmental or regulatory
authority, or any other person or entity, is required to be made or obtained by
Buyer in connection with the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby.

 

5.4 No Untrue Statement. To the knowledge of Buyer, none of the representations
and warranties in this Article V or made by Buyer elsewhere in this Agreement
contains any untrue statement of material fact or omits to state a material fact
necessary, in light of the circumstances under which it was made, in order to
make any such representation not misleading in any material respect.

 

ARTICLE VI

 

COVENANTS

 

6.1 Conduct of Business. Prior to the Closing, except as otherwise required by
applicable law or as consented to in writing by the parties, Seller shall
conduct the Business in the ordinary course of business. Prior to the Closing,
Seller shall use all reasonable efforts to (1) preserve the possession and
control of all of the Assets and the Business; (2) to preserve the good will of
suppliers, customers, staff and employees of the Business and others having
business relations with Seller; and (3) keep and preserve the Business as
existing on the date of this Agreement.

 

  5 

 

 

6.2 Commercially Reasonable Efforts. Subject to the terms and conditions set
forth in this Agreement, Seller and Buyer shall use commercially reasonable
efforts (subject to, and in accordance with, applicable law) to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties hereto in doing, all things necessary, proper
or advisable under applicable laws to consummate, and make effective, in the
most expeditious manner practicable, the transactions contemplated by this
Agreement, and no party hereto shall take or cause to be taken any action which
would reasonably be expected to prevent, impede or delay the consummation of the
transactions contemplated by this Agreement.

 

6.3 Further Assurances. Each party shall cooperate in good faith with the other
and shall take all appropriate action and execute any documents, instruments,
assignments, assumptions or conveyances of any kind which may reasonably be
necessary or advisable to carry out any of the transactions contemplated
hereunder, including without limitation any vehicle registrations. The parties
shall cooperate in providing such information as may be necessary to be in
compliance with relevant sections of the Internal Revenue Code.

 

6.4 Risk of Loss. Until Closing, all risk of loss or damage to the Assets shall
be borne by Seller, and thereafter shall be borne by Buyer.

 

6.5 Delivery. Seller shall deliver possession of all Assets to Buyer at Closing.

 

6.6 Indemnification. Seller will not have any obligation to indemnify Buyer with
respect to any loss until Buyer shall have suffered aggregate losses relating
thereto in excess of $10,000, at which point Seller will be obligated to
indemnify Buyer for the amount of such losses in excess of $10,000.

 

(a) Indemnification by Seller. Seller shall defend, indemnify and hold harmless
Buyer and each of Buyer’s officers, directors, members, shareholders, employees,
counsel, agents, and their respective successors and assigns (collectively, the
“Buyer Indemnitees”) from and against, and shall reimburse the Buyer Indemnitees
for, each and every any loss, damage, injury, harm, detriment, decline in value,
liability, claim, demand, cost of any legal proceeding, settlement, judgment,
award, fine, penalty, tax, fee, charge, cost or expense (including, without
limitation, costs associated with avoiding any of the foregoing, and the fees,
disbursements and expenses of attorneys, accountants and other professional
advisors) (“Loss”) incurred by any Buyer Indemnitee, directly or indirectly,
arising out of or in connection with: (i) any material inaccuracy in any
representation or warranty of Seller hereunder; (ii) any material breach or
nonfulfillment of any covenant, agreement or other obligation of Seller under
this Agreement or any related documents; (iii) any liability or similar claim
caused by the actions of the Seller arising from the business operations of the
Business prior to Closing; or (iv) any debt, liability, or other obligation of
Seller owing to the actions or responsibility of Seller arising (or relating to
the period) prior to Closing of which Seller is provided notification, as
outlined below, within 26 months of the Closing date.

 

  6 

 

 

(b) Indemnification by Buyer. Buyer shall defend, indemnify and hold harmless
Seller and each of Seller’s officers, directors, shareholders, employees,
counsel, agents, and their respective successors and assigns (collectively, the
“Seller Indemnitees”) from and against, and shall reimburse the Seller
Indemnitees for, each and every Loss incurred by any Seller Indemnitee, directly
or indirectly, arising out of or in connection with: (i) any material inaccuracy
in any representation or warranty of Buyer hereunder; (ii) any material breach
or nonfulfillment of any covenant, agreement or other obligation of Buyer under
this Agreement or any related documents; (iii) any liability or similar claim
arising from the business operations of the Business after Closing.

 

(c) Indemnification Procedure. If any Proceeding shall be brought or asserted
against a party entitled to indemnification (or any successor thereto) pursuant
to Sections 6.7(a) or (b) (each, an “Indemnitee”) in respect of which indemnity
may be sought under this Section 6.7 from an indemnifying party or any successor
thereto (each, an “Indemnitor”), the Indemnitee shall give prompt written notice
of such Proceeding to the Indemnitor. The Indemnitee shall, reasonably and in
good faith, assist and cooperate in the defense thereof. Notwithstanding
anything herein to the contrary, the Indemnitor shall not, without the
Indemnitee’s prior written consent, settle or compromise any Proceeding or
consent to the entry of judgment with respect thereto, but such consent shall
not be unreasonably withheld.

 

ARTICLE VII

 

CONDITIONS

 

7.1 Conditions to Each Party’s Obligations under this Agreement. The respective
obligations of each party to effect the transactions contemplated by this
Agreement shall be subject to the fulfilment or waiver in writing by mutual
agreement of the parties at or prior to Closing of the following conditions:

 

(a) None of the parties shall be subject to any decree, order or injunction of a
United States federal or state court or foreign court of competent jurisdiction,
which prohibits the consummation of the transactions contemplated by this
Agreement, and no statute, rule or regulation shall have been enacted by any
governmental authority which prohibits or makes unlawful the consummation of the
transactions contemplated by this Agreement.

 

(b) No action, suit, investigation or proceeding before any governmental
authority seeking to prevent or prohibit the consummation of the transactions
contemplated by this Agreement shall be pending.

 

7.2 Conditions to Obligations of Seller under this Agreement. The obligation of
Seller to effect the transactions contemplated by this Agreement shall be
subject to the fulfilment or waiver in writing by Seller at or prior to the
Closing of the following conditions:

 

(a) Buyer shall have performed in all material respects Buyer’s covenants and
agreements contained in this Agreement required to be performed on or prior to
the Closing.

 

  7 

 

 

(b) The representations and warranties of Buyer contained in this Agreement and
in any document delivered in connection herewith shall be true and correct in
all respects as of the Closing.

 

(c) Buyer shall have made or caused to be made all deliveries required by
Section 3.2 of this Agreement.

 

(d) Buyer shall attest to its due diligence and confirm that it has had an
adequate opportunity to review all documents material to this transaction.

 

7.3 Conditions to Obligations of Buyer under this Agreement. The obligation of
Buyer to effect the transactions contemplated by this Agreement shall be subject
to the fulfilment or waiver in writing by Buyer at or prior to the Closing of
the following conditions:

 

(a) Seller shall have performed in all material respects its covenants and
agreements contained in this Agreement required to be performed on or prior to
the Closing.

 

(b) The representations and warranties of Seller contained in this Agreement and
in any document delivered in connection herewith shall be true and correct in
all respects as of the Closing.

 

(c) Since the date of this Agreement, there shall not have occurred and be
continuing material adverse effect to the Assets or the Business within the
Seller’s control.

 

(d) Seller shall have made all deliveries required by Section 3.3 of this
Agreement.

 

(e) There must not have been made or threatened by any person any claim
asserting that such person (a) is the holder or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of the Assets or (b) is
entitled to all or any portion of the Purchase Price payable for the Assets.

 

(f) Buyer shall have obtained all necessary third-party and governmental
consents, authorizations, licenses and/or permits to the sale of the Assets,
including, without limitation, all appropriate licenses or permits as determined
by Buyer in its sole discretion.

 

  8 

 

 

ARTICLE VIII

 

RESTRICTIVE COVENANTS

 

8.1 Non-Solicitation Covenants. Seller agrees and promises that, except with the
express written consent of Buyer, the Seller, the Seller’s owner, or spouses or
children will directly or indirectly, alone or in concert with others, for any
or no reason, do or undertake any of the following activities at any time after
the Closing for the maximum time as permitted by law:

 

(a) solicit, divert, accept business from or otherwise take away or interfere
with any customers of the Business; or

 

(b) solicit, divert or induce any of Buyer’s employees to leave Buyer’s
employment; or

 

(c) solicit, divert or induce any of Buyer’s contractors or outside consultants
to terminate their contractual relationship with Buyer.

 

8.2 Non-Competition Covenants. Seller agrees and promises that, except with the
express written consent of Buyer, the Seller, the Seller’s owner, or spouse or
children will directly or indirectly, alone or in concert with others for any or
no reason, do or undertake any of the following activities for five (5) years
(or such lesser time as permitted by law) beginning effective as of Closing:
operate or conduct a Competitive Business, whether as an owner, part-owner,
affiliate, partner, agent, joint venturer, investor or in any other capacity.
“Competitive Business” refers to any pet food business involving production of
pet food or food products for companion animals, not including Cornucopia Pet
Foods, Cornucopia Super-Food, Cornucopia Phyto-Food, or Cornucopia Crispy
Treats, or those products under development that are not a result of the
Intellectual Property of HLP and have been disclosed in general terms to the
Company as of the execution of this document.

 

8.3 Reasonableness of Restrictions. Seller hereby represents and warrants to
Buyer that it has carefully considered the provisions of this Article VIII and
agree that the restrictions set forth, including without limitation the time
period and definition of Competitive Business, are reasonable and restrict
Seller’s and its affiliates’ rights to compete only to the extent necessary to
protect the valid and legitimate business interests of Buyer. Seller further
represents and warrants to Buyer that the Seller understands the legal and other
consequences of entering into the promises and agreements contained in this
Article VIII. If any restriction, including without limitation, any time
restriction, contained in this Article VIII is deemed to be unenforceable by a
court of competent jurisdiction, the parties hereto agree that such court may
modify and enforce such restrictions to the extent it determines to be
reasonable under the circumstances existing at that time.

 

8.4 Injunction. In the event of a breach or threatened breach by Seller of the
provisions of this Article VIII, Buyer shall be entitled to an injunction
restraining Seller as the case may be, from engaging in the competitive
activities proscribed by this article. The Parties further agree that a
violation of such provisions will cause immediate and irreparable damage to
Buyer. Nothing contained in this Article VIII shall prohibit Buyer from also
pursuing any other remedies available at law, and no action by Buyer in pursuing
any other remedies shall constitute an election to forego other remedies.

 

  9 

 

 

8.5 Survival of Protections. The covenants and agreements contained in this
Article VIII shall survive the termination or expiration of this Agreement.

 

ARTICLE IX

 

TERMINATION

 

9.1 Termination by Consent. This Agreement may be terminated at any time prior
to the Closing by the written agreement of Seller and Buyer.

 

9.2 Termination by Seller or Buyer. At any time prior to Closing, this Agreement
may be terminated by Seller or Buyer, if a United States federal or state court
of competent jurisdiction or United States governmental authority shall have
issued an order, decree or ruling or taken any other action (including the
enactment of any statute, rule, regulation, decree or executive order)
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement (the “Restraining Order”) and such Restraining
Order shall have become final and non-appealable; provided, however, that (i)
the factual basis for the Restraining Order shall not be or relate to the breach
of any representation, warranty, covenant or agreement set forth in this
Agreement by the party seeking to terminate the Agreement under this Section and
(ii) the party seeking to terminate this Agreement pursuant to this Section
shall have complied in all material respects with Section 6.2 and shall have
used its commercially reasonable efforts to remove such injunction, order or
decree.

 

9.3 Termination by Seller. At any time prior to Closing, this Agreement may be
terminated by Seller if (i) there has been a material breach by Buyer of any
representation, warranty, covenant or agreement set forth in this Agreement or
if any representation or warranty of Buyer shall have become untrue in any
material respect, in either case such that the conditions set forth in Section
7.2 would not be satisfied and (ii) such breach is not curable, or, if curable,
is not cured within thirty (30) days after written notice of such breach is
given to Buyer by Seller; provided, however, that the right to terminate this
Agreement pursuant to this Section shall not be available to Seller if Seller,
at such time, is in material breach of any representation, warranty, covenant or
agreement set forth in this Agreement such that the conditions set forth in
Section 7.3 shall not be satisfied.

 

9.4 Termination by Buyer. At any time prior to Closing, this Agreement may be
terminated by Buyer if (i) there has been a material breach by Seller of any
representation, warranty, covenant or agreement set forth in this Agreement or
if any representation or warranty of Seller shall have become untrue in any
material respect, in either case such that the conditions set forth in Section
7.3 would not be satisfied and (ii) such breach is not curable, or, if curable,
is not cured within thirty (30) days after written notice of such breach is
given to Seller by Buyer; provided, however, that the right to terminate this
Agreement pursuant to this Section shall not be available to Buyer if Buyer, at
such time, is in material breach of any representation, warranty, covenant or
agreement set forth in this Agreement such that the conditions set forth in
Section 7.2 shall not be satisfied. Upon any termination by Buyer pursuant to
this Section, Seller shall promptly refund the Deposit to Buyer.

 

  10 

 

 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Tax and Information Returns. The parties shall reflect the allocations of
the Purchase Price set forth in Section 2.3 in any and all applicable tax and
information returns.

 

10.2 Confidentiality. Each Party shall use all information that it obtains from
the others pursuant to this Agreement solely for the effectuation of the
transactions contemplated by this Agreement or for other purposes consistent
with the intent of this Agreement and shall not use any of such information for
any other purpose, including, without limitation, the competitive detriment of
the other Parties. Each Party may disclose such information to its/their
respective affiliates, counsel, accountants, tax advisors and consultants as
necessary to consummate this transaction. This provision shall not prohibit the
use or disclosure of confidential information pursuant to court order or which
has otherwise become publicly available through no fault of the recipient Party.

 

10.3 Notices. All notices, requests, consents and demands shall be given to or
made upon the parties at their respective addresses set forth below, or at such
other address as a party may designate in writing delivered to the other
parties. Unless otherwise agreed in this Agreement, all notices, requests,
consents and demands shall be given or made by personal delivery with signature
required, by confirmed air courier, or by certified first class mail, return
receipt requested, postage prepaid, to the party addressed as aforesaid. If sent
by confirmed air courier, such notice shall be deemed to be given upon the
earlier to occur of the date upon which it is actually received by the addressee
as confirmed by the air courier (or if the date of such confirmed delivery is
not a business day, the next succeeding business day). If mailed, such notice
shall be deemed to be given upon the earlier to occur of the date upon which it
is actually received by the addressee or the third business day following the
date upon which it is deposited in a first-class postage-prepaid envelope in the
United States mail addressed to such address.

 

If to Seller: Healthy Life Pets, LLC   668 North Coast Hwy., #414   Laguna
Beach, CA 92651     And to:  ____________________    ____________________  
 ____________________    ____________________

 



  11 

 

 

If to Buyer: Dr. Geoff’s by PetLife, Inc.   Attn: CEO   38 West Main Street  
Hancock, MD 21750     And to: Lance Brunson, Esq.   Brunson Chandler & Jones,
PLLC   175 S. Main Street, 14th Floor   Salt Lake City, UT 84111

 

10.4 Assignment. Without the prior written consent of the other party, the
benefits of this Agreement may not be assigned or in any other manner
transferred and the obligations may not be delegated. Subject to the foregoing
limitation on assignment and delegation, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective personal
representatives, successors and assigns, and no other person shall have any
right, benefit or obligation hereunder.

 

10.5 Choice of Law; Venue. This Agreement shall be construed in accordance with,
and governed by, the substantive laws of, the State of Maryland, without
reference to principles governing choice or conflicts of laws. Venue for any
action hereunder shall lie exclusively in the courts of the State of Maryland
and/or the United States District Court for the District of Maryland.

 

10.6 Severability. In the event any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the validity of any other provision hereof and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision were
not contained herein; provided that the Agreement as so modified preserves the
basic intent of the parties.

 

10.7 Dispute Resolution. Any and all disputes arising in connection with this
Agreement, whether the dispute arise from the terms and conditions of this
Agreement or payment from one Party to another Party, for Products and/or
Services, or any other reason, shall be resolved as set forth below.

 

a) Negotiation. Any dispute regarding this Agreement, or arising out of this
Agreement, shall first be submitted by the complaining Party in writing (the
“Initial Notice”) to the other Party for negotiation and resolution. The Parties
shall attempt in good faith to resolve any dispute.

 

b) Mediation. In the event that any dispute is not resolved by negotiation
within ninety (90) days from the date of the Initial Notice, the Parties agree
to submit the dispute to mediation. The Parties further agree that their
participation in mediation is a condition precedent to any Party commencing
arbitration in relation to the dispute. Either Party to the dispute may give
written notice to the other Party of his or her desire to commence mediation
within ninety (90) days of the Initial Notice and the mediation must take place
within thirty (30) days after the date that such notice of intention to mediate
is given.

 

  12 

 

 

c) Any action, suit, or other legal proceeding which is commenced by a Party
against the other Party, to resolve any matter arising under or relating to any
provision of this Agreement shall be commenced only in the State of Maryland,
USA, and each party consents to the jurisdiction and agrees that legal process
may be served by United States certified mail, return receipt requested or
Federal Express. Venue for any such action shall be in Baltimore, Maryland, USA.
The arbitration to be instituted and held according to standard arbitration
rules and will utilize The National Academy of Distinguished Neutrals (the
“NADN”). The arbitration shall be decided by a panel of three (3) arbitrators
selected in accordance with NADN. The applicable laws shall be those of the
United States, specifically, the State of Maryland. The arbitration shall take
place in the City of Baltimore, Maryland, where the arbitration award will be
issued. The arbitrators shall be empowered to award only those damages which are
permitted in this Agreement, subject to any disclaimers of damages and liability
limits set forth in this Agreement, but the arbitrators shall not have the
authority to reform, modify or materially change this Agreement. The arbitration
award shall include costs of the arbitration, reasonable attorneys’ fees and
reasonable costs for experts and other witnesses. The Parties agree that the
arbitrators shall have the authority to issue measures necessary to protect
either party’s name, proprietary information, trade secrets, know-how or any
other proprietary right. The award of the arbitrators shall be final and binding
upon the parties without appeal or review except as allowed by applicable United
States federal law. In connection with any application to confirm, correct or
vacate the arbitration award, any appeal of any order rendered pursuant to any
such application, or any other action required to enforce the arbitration award,
the prevailing party shall be entitled to recover its reasonable attorneys’
fees, disbursements and costs incurred in any post-arbitration award activities.

 

d) Agreement as Bar to Suit. The Parties stipulate that the provisions of this
Agreement shall be a complete defense to any suit, action, or proceeding
instituted in any federal, state, or local court or before any administrative
tribunal with respect to any controversy or dispute related to this Agreement
and which is arbitrable as set forth herein.

 

10.8 Captions. The captions used herein are for ease of reference only and shall
not define or limit the provisions hereof.

 

10.9 Sale of Assets Only. This Agreement constitutes a sale of the Assets only
and is not a sale of any interest in Seller. Buyer is not assuming and shall not
be responsible for the payment of any liabilities or obligations of Seller
whatsoever, except as expressly set forth herein.

 

  13 

 

 

10.10 Enforcement. In the event of a dispute between the parties arising under
this Agreement, the party prevailing in such dispute shall be entitled to
collect such party’s costs from the other party, including without limitation
court costs and reasonable attorneys’ fees, whether such sums are expended with
or without suit, at trial or on appeal.

 

10.11 Entire Agreement; Amendments. This Agreement and the exhibits attached
hereto constitute the entire agreement between the parties hereto with respect
to the subject matter contained herein, and there are no covenants, terms or
conditions, express or implied, other than as set forth or referred to herein.
This Agreement supersedes all prior agreements between the parties hereto
relating to all or part of the subject matter herein. No representations, oral
or written, modifying or contradicting the terms of this Agreement have been
made by any party except as contained herein. This Agreement may not be amended,
modified or canceled except as provided herein or by written agreement of the
parties signed by the party against whom enforcement is sought.

 

10.12 Counterparts. Any number of counterparts of this Agreement may be signed
and delivered and each shall be considered an original and together they shall
constitute one agreement.

 

10.13 Survival. All of the covenants, representations and warranties contained
in this Agreement shall survive the Closing and shall not be merged therein.

 

[signatures on following pages]

 

  14 

 

 

In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

  SELLER:         HEALTHY LIFE PETS, LLC         /s/ Tracy Wardak   By: Tracy
Wardak   Its: Manager         BUYER:         DR. GEOFF’S BY PETLIFE, INC.      
  /s/ Ralph Salvagno   By: Ralph Salvagno   Its:  Chief Executive Officer

 

[additional signatures on next page]

 

  15 

 

 

CONSENT AND AGREEMENT

 

The undersigned, constituting all of the shareholders, directors, and officers
of Healthy Life Pets, LLC, a Wyoming limited liability company hereby executes
this Agreement for the sole purpose of acknowledging their consent to and
agreement to be bound by the provisions of Article VIII of this Agreement, and
to otherwise memorialize their consent to Healthy Life Pets, LLC entering into
this Agreement.

 

  /s/ Tracy Wardak   Name: Tracy Wardak   Title: Manager

 

  16 

 

 

EXHIBIT A

 

Assets

 

- 20+ Hours of TV commercial video “Raw Footage,” produced by Sincbox Media,
Inc.     - Professional-grade photographs and product/food photography     -
Facebook & Instagram social media handles

 

  o Instagram: DrGeoffs

 

    ● https://www.instagram.com/drgeoffs/

 

  o Facebook: DrGeoffs

 

    ● https://m.facebook.com/drgeoffs

 

- Dr. Geoff’s website including content, photos, videos, and entire developed
site.     - Dr. Geoff’s Can Food Labels: All final design templates, layout and
production run ready.     - Dr. Geoff’s Supplements Labels: All final design
templates, layout and production run ready.     - Dr. Geoff’s Premium Brochure:
All final design templates, layout and production run ready.     - Dr. Geoff’s
Mini-Brochure: All final design templates, layout and production run ready.    
- Dr. Geoff’s Business Cards: All final design templates, layout and production
run ready.     - Dr. Geoff’s Case/Boxes for food: All final design templates,
layout and production run ready.     - Dr. Geoff’s Corporate Power Point
presentations.     - Art Work: Files of art work assets to be utilized in
current & future marketing.     - Barcodes - All registered product barcodes and
registration numbers.

 

  o See bottom of this list

 

- Recipes and formulas for all food and complementary products (to be included
at the end of this section)

 

  o See bottom of this list

 

- Listing of all unregistered trademarks

 

  o Dr. Geoff’s Real Food for Pets™         o Dr. Geoff’s Range Chicken™        
o Dr. Geoff’s Wild Pacific Salmon™         o Dr. Geoff’s Farm Fresh Turkey™    
    o Antioxidant Power – Super Food™         o Immuno Boost – Phyto Food™      
  o Dr. Geoff’s On-The-Go Lid™         o Dr. Geoff’s On-The-Go Collapsible Bowl™
        o A Loving Bite™ (A book authored by Dr. Geoffrey Broderick. The Buyer
has the right to sell the book.)

 

   

  

 

- Multiple URL’s which have been purchased for current and future use as
reflected below.     - Corporate Mailing Address of 668 North Coast Highway,
#414, Laguna Beach, CA 92651     - Contracts with all current vendors. They are
all month to month.

 

  o Moulton Logistics Management, 7850 Ruffner Ave., Van Nuys, CA 91406   o
Moulton Logistics Management, 2440 Clements Ferry Rd., Charleston, SC 29492

 

Certain items are blacked out due to proprietary and confidential issues.

 

Owned Domains

(Hosted at Godaddy.com)

 

  realfoodforpets.us       trydrg.com   realfoodforpets.info      
doctorgeoffsreviews.com   realfoodforpets.org       drgeoffsreviews.com  
doctorgeoff.com       drgeoffs.com   doctorgeoffs.com       drgeoffspetfood.com
  doctorgeoffsrealfoodforpets.com           drgeoffsrealfoodforpets.com        
  drgeoffssuperfood.com  

 

   

  

 

[ex10-1_001.jpg]

 

HARVEST

 

% INGREDIENT 21.5% SALMON 16.1% CHICKEN 16.1% SARDINES 16.1% CHICKEN LIVER 16.1%
TURKEY 10.48% SALMON BROTH, CHICKEN BROTH, SARDINE BROTH, TURKEY BROTH 1.61%
TOMATOE PASTE 0.59% WHOLE EGGS 0.53% BREWERS YEAST 0.268% SALT 0.268% LOCUST
BEAN GUM, GUAR GUM 0.008% NATURAL VEGETABLE COLOR 0.0053% CAT PREMIX VITAMIN
0.0053% CAT PREMIX MINERAL 0.0026% TAURINE 0.3328% WATER

 

   

  

 

TURKEY

 

%   INGREDIENT 18.8% URKEY 18.8% SARDINES 16.1% CHICKEN LIVER 16.1% SALMON 15.0%
BEEF LIVER 10.4% TURKEY BROTH, SARDINE BROTH, SALMON BROTH 1.6% TOMATO PASTE
1.0% CARROTS 0.5% WHOLE EGGS 0.26% PEAS 0.26% BREWERS YEAST 0.26% SALT 0.26%
LOCUST BEAN GUM, GUAR GUM 0.008% NATURAL VEGETABLE COLOR 0.0053% CAT PREMIX
VITAMIN 0.0053% CAT PREMIX MINERAL 0.0026% TAURINE 0.6388% WATER

 

CHICKEN

 

% INGREDIENT 21.5% CHICKEN 16.1% CHICKEN  LIVER 16.1% SALMON 16.1% BEEF LIVER
16.1% SARDINES 10.48% CHICKEN BROTH, SALMON BROTH, SARDINE BROTH 1.61% TOMATO
PASTE 0.59% WHOLE EGG 0.53% BREWERS YEAST 0.268% SALT 0.268% LOCUST BEAN GUM,
GUAR GUM 0.008% NATURAL VEGETABLE COLOR 0.0053% CAT PREMIX VITAMIN 0.0053% CAT
PREMIX MINERAL 0.0026% TAURINE 0.3328% WATER

 



   

  





 

NEW FORMULA

 

% INGREDIENT 20.4% SARDINES 20.4% SALMON 15.3% CHICKEN 15.3% CHICKEN LIVER 15.3%
TURKEY 9.9% SARDINE BROTH 1.5% TOMATOE PASTE 0.56% WHOLE EGGS 0.51% BREWERS
YEAST 0.255% SALT 0.255% LOCUST BEAN GUM, GUAR GUM 0.0076% NATURAL VEGETABLE
COLOR 0.0051% CAT PREMIX VITAMIN 0.0051% CAT PREMIX MINERAL 0.00255% TAURINE
0.26965% WATER

 

THIS INFORMATION IS CONFIDENTIAL AND WILL BE

BLACKED OUT FOR PUBLIC FILING

 

   

  

 

EXHIBIT B

 

Assumed Debts, Liabilities and Obligations

 

None.

 

   

  

 

EXHIBIT C

 

Assignment & Bill of Sale

 

   

  

 

ASSIGNMENT AND BILL OF SALE

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Healthy Life Pets, LLC, a Wyoming limited liability company
(“Assignor”), does hereby grant, bargain, transfer, sell, assign, convey and
deliver to Dr. Geoff’s by PetLife, Inc., a Maryland corporation, or its assigns
(“Assignee”), free and clear of any and all liens, encumbrances, charges or
claims, as such terms are defined in the Asset Purchase Agreement between the
parties of even date herewith. Assignor, for itself, its successors and assigns,
hereby covenants and agrees that, at any time and from time to time forthwith
upon the written request of Assignee, at no additional cost to Assignor,
Assignor will do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged and delivered, each and all of such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may
reasonably be required by Assignee in order to assign, transfer, set over,
convey, assure and confirm unto and vest in Assignee, its successors and
assigns, title to the assets sold, conveyed, transferred and delivered by this
Assignment and Bill of Sale.

 

This Assignment and Bill of Sale is being executed and delivered by Assignor
pursuant to the terms of the Asset Purchase Agreement executed between the
parties simultaneously herewith.

 

Executed effective as of the 10th day of May, 2017.

 

  ASSIGNOR:         HEALTHY LIFE PETS, LLC         /s/ Tracy Wardak   By: Tracy
Wardak   Its: Manager

 

   

  

 

EXHIBIT D

 

Assignment of Tangible and Intangible Assets

 

   

  

 

ASSIGNMENT OF TANGIBLE AND INTANGIBLE ASSETS

 

This ASSIGNMENT OF TANGIBLE AND INTANGIBLE ASSETS (the “Assignment”) is made
effective as of the 10th day of May, 2017, by and between Healthy Life Pet, LLC,
a Wyoming limited liability company, (“Assignor”), and Dr. Geoff’s by PetLife,
Inc., a Maryland corporation (“Assignee”).

 

R E C I T A L S

 

A. Pursuant to the Asset Purchase Agreement (the “Purchase Agreement”) of even
date herewith, by and among Assignor and Assignee, Assignor is assigning the
Assets (as defined in the Purchase Agreement) to Assignee.

 

B. Included within the Assets being assigned to Assignee, and subject to the
terms of the Purchase Agreement, Assignor is also assigning to Assignee all of
its rights, title and interest in and to the tangible and intangible assets
associated with the business of Assignor, including all books of business,
proprietary rights, phone numbers, trade secrets, domain names, business
records, customer relationships, contracts and goodwill and all of Assignor’s
rights in and to the trade name “Dr. Geoff’s Real Food for Pets” (the “Assets”).

 

C. Pursuant to the terms of the Purchase Agreement, Assignor has agreed to
transfer to Assignee all of the Assets, and Assignor now desires to enter into
this Assignment in order to transfer such right, title and interest to Assignee.

 

NOW, THEREFORE, for and in consideration of the foregoing premises and the
undertakings set forth below, Assignor hereby agrees as follows:

 

A G R E E M E N T

 

1. Assignor hereby grants, transfers, assigns and conveys to Assignee,
absolutely and unconditionally, free and clear of all liens, encumbrances,
mortgages or any other type of security interest, all of its right, title and
interest in and to all of the Assets.

 

2. Assignor transfers such Assets to Assignee, its successors and assigns, to
have and to hold to and for its and their own use and benefit forever. Assignor,
for itself and its successors and assigns, hereby covenants that, from time to
time after delivery of this instrument, at Assignee’s request and without
further consideration, at no additional cost to Assignor, Assignor will execute
and deliver, or will cause to be executed and delivered, such other instruments
of conveyance and transfer and take such other actions as Assignee reasonably
may require (such as, but not limited to, assisting with the transfer of any
business accounts, such as a telephone account) to more effectively vest in the
Assignee the Assets and to put Assignee in possession of the Assets, and to do
all other things and execute and deliver all other instruments and documents as
may be required to effect the same.

 

3. This Assignment shall be construed in accordance with, and governed by, the
laws of the State of Maryland, without regard to its conflict of laws doctrine.
Assignor consents and submits to the exclusive jurisdiction of the state courts
located in Clark County, State of Maryland, for any disputes or controversies
arising out of this Assignment.

 

   

  

 

IN WITNESS WHEREOF, Assignor has executed this Assignment effective as of the
date first written above.

 

  ASSIGNOR:         HEALTHY LIFE PETS, LLC         /s/ Tracy Wardak   By: Tracy
Wardak   Its: Manager

 



   

  

